DETAILED ACTION

Response to Arguments
1.	Applicant's arguments filed 11/5/21have been fully considered but they are not persuasive.   In response to applicant's argument that the Examiner does not discuss the applicability of Roe’s body adhering means in the sealing of an artificial anus provided by Hill, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Roe teaches alternative body adhering means including static electricity that can be used in the alternative or in addition to adhesive means (Roe paragraph 0075), thus the body adhering means are interchangeable or at least can be used in combination to create a more secure fit.  Roe establishes the body adhering means a functional equivalents. Because the static electricity and adhesives are art-recognized equivalents, the rejection is maintained.  MPEP 2144.06, II.  

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claims 16-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427.


	As to claim 16, Hill teaches an ostomy accessory for an intestinal stoma of a mammal ostomy patient, capable of being used together with an implanted constriction device with an artificial closing sphincter function (Abstract; col. 1, lines 10-15).  The 
an insertion portion 10 for insertion into the intestinal stoma, the insertion portion comprising an absorbing body for absorbing and retaining liquid matter consisting of liquid secreted from a mucosa wall of the intestine (col. 3, lines 61-65);
an outer part 11/12 attached to the insertion portion (col. 2, lines 64-68) and adapted to seal the stoma together with the insertion portion, the outer part 11/12 comprising a liquid non-permeable layer (col. 4, lines 20-27) in order to allow the absorbing body to retain absorbed liquid secretions from the mucosa wall so that the mucosa wall does not dehydrate. 
Hill teaches the claimed invention except that Hill teaches the outer part is attached to an attachment layer (col. 4, lines 5-14) for attachment to the outside abdominal wall, the attachment being via adhesive which creates surface tension between the outer part and the abdominal wall rather than an electrostatic field as claimed (col. 4, lines 4-14).  Roe teaches adhering a wearing article to a body using an adhesive and specifically that alternative body adhering means includes static electricity (Roe paragraph 0075), and thus is an equivalent structure known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a static electricity body adhering means for a body adhesive.  

As to claim 17, the insertion portion 10 is shaped after the dimensions of the stoma (Hill Figure 1, col. 5, lines 35-39, col. 6, lines 4-18) As to claim 19, the insertion portion 10 also comprises a layer of a liquid permeable material (Hill col. 3, line 64 through col. 4, line 3) arranged as an outer layer for the absorbing body. As to claim 20, the insertion portion also comprises a layer of a subjacent admission material arranged between the outer layer and the absorbing body (Hill col. 3, lines 47-53). 

As to claim 24, the attachment layer comprises a polymer film (col. 4, lines 26-49; Roe paragraph 0075). Hill teaches abutment portion 11 in the form of a flexible adhesive sheet permanently or temporarily attached to the plug 10 (col. 2, lines 63-68).  The closure plug 10 is attached to the abutment portion 11 by a plastics ferrule 12 (col. 4, lines 19-21) so that a portion of the outer part forms an outer wall of the insertion portion at flange 15 (Hill Figure 1).  

6.	Claim 18 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427 as applied to claim 1 above and further in view of Wichterle USPN 3971376.  
Hill/Roe teach the present invention substantially as claimed.  Hill/Roe does not teach the attachment layer comprises ridges and valleys on the surface of the material. Wichterle teaches an apparatus to be implanted into the body to where the surface has ridges 26, and corresponding valleys (Figure 5) for the benefit of increasing frictional holding power once implanted (Wichterle col. 3, lines 52-54).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to modify Hill/Roe with ridges and valleys for the benefit taught in Wichterle. 

7.	Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill USPN 4258704 in view of Roe et al. US 2002/0169427 as applied to claim 1 above and further in view of Perlin USPN 4210132.  

As to claim 21, Hill/Roe does not teach a gasket extending around the insertion portion.  Perlin teaches an implantable device comprising a gasket 22 for the benefit of enhancing the sealing of implantable member (col. 6, lines 15-18; col. 8, lines 22-25). It would have been obvious to provide Hill/Roe with a gasket to provide an enhanced seal to retain fluids. 

As to claim 22, the gasket 22 comprises a first inner skin contacting layer 31, a second outer layer 32; and at least one intermediate layer capable of absorbing body fluids from the stoma, wherein at least the inner layer admits body fluid passage to the intermediate layer.

As to claim 23, the gasket 22 is essentially ring-shaped (Perlin Figure 2); and wherein first and second layers are joined in an annular seal (Perlin Figures 2-3).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781